DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-12 had been canceled.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 13-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metcalfe (WO 2016/176775, cited by Applicant in the IDS submitted on Mar. 08, 2022).
The applied reference has a common Inventor (Malcolm Metcalfe), but different Applicant (Enbala Power Networks Inc.), with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 13, Metcalfe discloses a method (Fig.1, please refer to the whole reference for detailed) for locally controlling delivery of electrical power along a distribution feeder of an electricity grid, the distribution feeder comprising a substation and a plurality of nodes, and one of the plurality of nodes comprising a controllable reactive power resource (Metcalfe’s claim 1), the method comprising, for a feeder segment (between two nodes 17s) in the distribution feeder (11 in Fig.1): obtaining an actual voltage magnitude at an upstream node and at a downstream node of the feeder segment (Metcalfe’s claim 1 states that “…monitoring an actual phasor value at each node…the actual phasor value for each node includes an actual voltage magnitude…”, also please refer to at least summary section on pages 2 and 3), and a real power value at the upstream node (Metcalfe’s claim 1 states that “…monitoring…a real power value at the first node…”); setting a target voltage phasor at the downstream node (Metcalfe’s claim 1 states that “…setting a target phasor value at each node…”, also please refer to at least summary section on pages 2 and 3) based on the actual voltage magnitude at the upstream node and at the downstream node, and the real power value at the upstream node (according to page 2, line 25, which states that “The step of setting a target phasor value at each node can comprise: (a) calculating the current flow of a sector of the feeder line between adjacent nodes using the actual phasor value at each of the adjacent nodes; (b) calculating the total real and reactive loss on the feeder line by summing a real power loss and a reactive power loss of each sector of the feeder line…” and page 2, line 19 states that “the actual phasor value includes an actual voltage magnitude”); and controlling operation of the controllable reactive power resource based on the target voltage phasor (according to page 2, line 15, which states that “The target phasor value for each node includes a target voltage magnitude and a target phase angle relative to the substation….adjusting operation of the at least one controllable reactive power resource so that the actual voltage magnitude moves towards the target voltage magnitude at each node…”).
	Regarding claim 14, Metcalfe discloses causing a tap changer of the substation to operate based on the target voltage phasor (please refer to at least page 5, line 6-10).
Regarding claim 15, Metcalfe discloses causing the tap changer of the substation to operate is in response to determining the operation of the controllable reactive power resource is insufficient to achieve the target voltage phasor (please refer to at least page 11, line 15-18 and page 11, line 23-27).
Regarding claim 16, Metcalfe discloses one of the plurality of nodes comprises a second controllable reactive power resource (page 15, line 24-28), the method further comprising: determining an operating cost of the controllable reactive power resource and the second controllable reactive power resource (page 15, line 17-23); and selecting the controllable reactive power resource to be controlled based on the operating costs (please refer to at least page 15, line 17-23).
Regarding claim 17, Metcalfe discloses the plurality of nodes comprise a plurality of additional controllable reactive power resources (please refer to at least page 15, line 17-23), the method further comprising: determining a combination of controllable reactive power resources, the combination of controllable reactive power resources comprising the controllable reactive power resource and one of the plurality of additional controllable reactive power resources; and controlling operation of the combination of controllable reactive power resources based on the target voltage phasor (please refer to at least claim 1’s sections (b) and (c)).
Regarding claim 18, Metcalfe discloses determining an operating cost for the controllable reactive power resource and the plurality of additional controllable reactive power resources, wherein determining the combination is based on the operating costs (please refer to at least page 15, line 17-23).
Regarding claim 19, Metcalfe discloses one of the plurality of nodes comprises a controllable real power resource, the method further comprising controlling operation of the controllable real power resource based on the target voltage phasor (please refer to at least claim 1’s sections (b) and (d)).
Regarding claim 20, Metcalfe discloses determining an admittance of the feeder segment, wherein setting the target voltage phasor is further based on the admittance (equation (2) on page 12, line 9-11 shows phasor equation, which is calculated by the resistance of the line sector and the inductive reactance of the line section, which is related to admittance; Note: please compare with admittance equation (6) on Application’s specification on page 14, line 1 and page 18, line 21-24, which states admittance value Yij of the feeder segment. The admittance can be determined from the known resistance and reactance of the feeder segment).
Regarding claim 21, Metcalfe discloses a system (Fig.1, please refer to the whole reference for detailed) for locally controlling delivery of electrical power along a distribution feeder of an electricity grid, the distribution feeder comprising a substation and a plurality of nodes, wherein a pair of adjacent nodes define a feeder segment of the distribution feeder, and the feeder segment comprises a controllable reactive power resource (Metcalfe’s claim 11), the system comprising: a reactive power resource controller communicative with and programmed to control operation of the controllable reactive power resource (claim 11); a server computer communicative with the reactive power resource controller (claim 11), and comprising a processor and a memory having encoded thereon program code executable by the processor (claim 11) to: receive an actual voltage magnitude at an upstream node and at a downstream node of the feeder segment (Metcalfe’s claim 11 states that “…monitor an actual phasor value at each node…the actual phasor value for each node includes an actual voltage magnitude…”, also please refer to at least summary section on pages 2 and 3), and a real power value at the upstream node (Metcalfe’s claim 11 states that “…monitoring…a real power value at the first node…”); set a target voltage phasor at the downstream node (Metcalfe’s claim 11 states that “…set a target phasor value at each node…”, also please refer to at least summary section on pages 2 and 3) based on the actual voltage magnitude at the upstream node and at the downstream node, and the real power value at the upstream node (according to page 2, line 25, which states that “The step of setting a target phasor value at each node can comprise: (a) calculating the current flow of a sector of the feeder line between adjacent nodes using the actual phasor value at each of the adjacent nodes; (b) calculating the total real and reactive loss on the feeder line by summing a real power loss and a reactive power loss of each sector of the feeder line…” and page 2, line 19 states that “the actual phasor value includes an actual voltage magnitude”); and transmit the target voltage phasor to the reactive power resource controller (Metcalfe’s clam 11’s sections (ii) and (iii)), such that the reactive power resource controller operates the controllable reactive power resource based on the target voltage phasor (according to page 2, line 15, which states that “The target phasor value for each node includes a target voltage magnitude and a target phase angle relative to the substation….adjusting operation of the at least one controllable reactive power resource so that the actual voltage magnitude moves towards the target voltage magnitude at each node…”).
Regarding claim 22, Metcalfe discloses the program code is further executable by the processor to cause a tap changer of the substation to operate in response to determining the operation of the controllable reactive power resource is insufficient to achieve the target voltage phasor (Metcalfe’s claim 12).
Regarding claim 23, Metcalfe discloses the feeder segment comprises a second controllable reactive power resource, and wherein the program code is further executable by the processor to: determine an operating cost of the controllable reactive power resource and the second controllable reactive power resource; and select the controllable reactive power resource to be controlled based on the operating costs (please refer to at least page 15, lien 17 to page 16, line 5).
Regarding claim 24, Metcalfe discloses a second reactive power resource controller communicative with and programmed to control operation of the second controllable reactive power resource, and wherein the program code is further executable by the processor to: transmit the target voltage phasor to the second reactive power resource controller, such that the second reactive power resource controller operates the second controllable reactive power resource based on the target voltage phasor (please refer to at least claim 11’s section (ii) and (iii)).
Regarding claim 25, Metcalfe discloses the feeder segment further comprises a controllable real power resource (please refer to at least claim 11’s section (iv)), and the system further comprises a real power resource controller communicative with and programmed to control operation of the controllable real power resource, and wherein the server computer is communicative with the at least one real power resource controller and the memory is further encoded with program code executable by the processor to transmit the target voltage phasor to the real power resource controller, such that the real power resource controller operates the controllable real power resource based on the target voltage phasor (please refer to at least claim 11’s sections (ii) and (iv)).
Regarding claim 26, Metcalfe discloses the feeder segment comprises a second controllable real power resource (please refer to at least claim 11’s section (iv), which states “at least one real power resource”), and wherein the program code is further executable by the processor to: determine an operating cost of the controllable real power resource and the second controllable real power resource; and select the controllable real power resource to be controlled based on the operating costs (please refer to at least claims 9 and 11).
Regarding claim 27, Metcalfe discloses a method (Fig.1, please refer to the whole reference for detailed) for locally controlling the voltage magnitude along a distribution feeder of an electricity grid, the distribution feeder comprising a substation and a plurality of nodes, and comprising a plurality of controllable power resources each located at one of the plurality of nodes (Metcalfe’s claim 1), the method comprising, for a feeder segment in the distribution feeder: obtaining an actual voltage magnitude at an upstream node and at a downstream node of the feeder segment (Metcalfe’s claim 1 states that “…monitoring an actual phasor value at each node…the actual phasor value for each node includes an actual voltage magnitude…”, also please refer to at least summary section on pages 2 and 3), and a real power value at the upstream node (Metcalfe’s claim 1 states that “…monitoring…a real power value at the first node…”); setting a target voltage phasor at the downstream node (Metcalfe’s claim 1 states that “…setting a target phasor value at each node…”, also please refer to at least summary section on pages 2 and 3) based on the actual voltage magnitude at the upstream node and at the downstream node, and the real power value at the upstream node (according to page 2, line 25, which states that “The step of setting a target phasor value at each node can comprise: (a) calculating the current flow of a sector of the feeder line between adjacent nodes using the actual phasor value at each of the adjacent nodes; (b) calculating the total real and reactive loss on the feeder line by summing a real power loss and a reactive power loss of each sector of the feeder line…” and page 2, line 19 states that “the actual phasor value includes an actual voltage magnitude”); determining operating costs for the controllable power resources (please refer to at least page 15, line 17-23 and claims 8 and 9); determining a combination of the controllable power resources to use (please refer to at least page 15, line 17-23 and claims 8 and 9), wherein the combination comprises one of the plurality of controllable power resources (please refer to at least page 15, line 17-23 and claims 8 and 9); and controlling operation of the combination of controllable power resources based on the target voltage phasor (please refer to at least claim 1’s sections (b), (c) and (d) and summary section on pages 2 and 3).
Regarding claim 28, Metcalfe discloses the controllable power resources are (i) reactive power resources (please refer to at least claim 1’s sections (c)) or (ii) a combination of reactive power resources and real power resources (please refer to at least claim 1’s sections (c) and (d)).
Regarding claim 29, Metcalfe discloses determining a portion of the plurality of controllable power resources that are available, wherein the controllable power resources are available when they are within operational constraints; and determining the combination from the portion of the plurality of controllable power resources that are available (please refer to at least page 15, line 17-23).
Regarding claim 30, Metcalfe discloses controlling operation of a tap changer of the substation (please refer to at least page 5, line 6-10).
Regarding claim 31, Metcalfe discloses the operating costs are based at least in part on a time the controllable power resources will be used (please refer to at least page 15, line 17-23).
Regarding claim 32, Metcalfe discloses assigning operational constraints to the controllable power resources, wherein determining the combination of the controllable power resources is further based on the operational constraints (please refer to at least page 8, line 17-26, page 15, line 17-23 and page 16, line 14-18; claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849